Citation Nr: 0932928	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-17 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for morbid obesity.  

2.  Entitlement to service connection for diabetes mellitus, 
including as due to herbicide exposure in service.

3.  Entitlement to service connection for diabetic 
neuropathy, including as due to herbicide exposure in 
service.

4.  Entitlement to service connection for diabetic foot 
ulcers, including as due to herbicide exposure in service.

5.  Entitlement to service connection for congestive heart 
failure, including as due to herbicide exposure in service.  

6.  Entitlement to service connection for hypertension, 
including as due to herbicide exposure in service.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to June 
1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision from the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  A hearing before 
a decision review officer at the RO was conducted in May 
2005.  The Veteran was scheduled to appear for a Board 
hearing in July 2006.  However, he failed to report for this 
hearing and provided no explanation for his failure to 
report.  His hearing request, therefore, is deemed withdrawn.  


FINDINGS OF FACT

1.  The Veteran served on a ship in the waters outside of the 
borders of Vietnam, and there is no evidence indicating he 
was ever present in Vietnam.

2.  There is no evidence of herbicide exposure during active 
service.

3.  The Veteran's obesity is not an injury or disease for VA 
purposes; there is no current disease or disability diagnosed 
in this case which primarily manifests as obesity.

4.  The preponderance of the evidence demonstrates that the 
Veteran's diabetes mellitus was not manifest in service or 
within one year of separation from service; and is not 
etiologically related to any in-service injury or disease.

5.  The preponderance of the evidence demonstrates that the 
Veteran's diabetic neuropathy was not manifest in service or 
within one year of separation from service; and is not 
etiologically related to any in-service injury or disease.

6.  The preponderance of the evidence demonstrates that the 
Veteran's diabetic foot ulcers were not manifest in service 
or within one year of separation from service; and are not 
etiologically related to any in-service injury or disease.

7.  The preponderance of the evidence demonstrates that the 
Veteran's congestive heart failure was not manifest in 
service or within one year of separation from service; and is 
not etiologically related to any in-service injury or 
disease.

8.  The preponderance of the evidence demonstrates that the 
Veteran's hypertension was not manifest in service or within 
one year of separation from service; and is not etiologically 
related to any in-service injury or disease.


CONCLUSIONS OF LAW

1.  Service connection for obesity is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2008).

2.  The Veteran's diabetes mellitus was not incurred in 
active service and may not be presumed to have been incurred 
in such service, including as a result of herbicide exposure.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  The Veteran's diabetic neuropathy was not incurred in 
active service and may not be presumed to have been incurred 
in such service, including as a result of herbicide exposure.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  The Veteran's diabetic foot ulcers was not incurred in 
active service and may not be presumed to have been incurred 
in such service, including as a result of herbicide exposure.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  The Veteran's congestive heart failure was not incurred 
in active service and may not be presumed to have been 
incurred in such service, including as a result of herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

6.  The Veteran's hypertension was not incurred in active 
service and may not be presumed to have been incurred in such 
service, including as a result of herbicide exposure.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in January and March 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

As service and post-service treatment records provide no 
basis to grant these claims, and in fact provide evidence 
against them, a VA examination or medical opinion is not 
needed to resolve the claims.  In service connection claims, 
the VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 
(2006).  These criteria are not met in this case.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

The Veteran contends that he entered service in great health 
but developed morbid obesity in service, and he was not 
properly treated for the condition with medication but only 
provided diet recommendations.  He also noted that his weight 
at separation from service was much higher than 300 pounds 
but the scale only went that high.  He notes that obesity is 
a disease not just a symptom.  Further, he states that his 
diabetes mellitus and its residuals as well as his congestive 
heart failure and hypertension were caused by his inservice 
obesity, and he experienced symptoms of these conditions in 
service.  In addition, he states that the naval vessels he 
served on during the Vietnam Conflict transported herbicides, 
and he also believes that his exposure to herbicides caused 
his diabetic and cardiovascular disabilities.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for certain "chronic 
diseases," such as diabetes mellitus or a cardiovascular 
disease, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Service treatment records document the Veteran's height and 
weight on entrance examination on September 18, 1973, and 
found that he was overweight at 254 pounds, and was found not 
qualified for enlistment.  However, later that month, the 
Veteran was reweighed at 244 pounds and found qualified for 
service.  Obesity was noted in service, and diet 
recommendations were made.  In May 1979, on separation 
examination, the Veteran's weight was 300 pounds.  This was 
described as exogenous obesity.  An electrocardiogram was 
noted to be within normal limits, and a urine test for sugar 
was negative.  Heart and endocrine examinations were normal.  

Treatment records show continued reports of obesity since 
separation from service.  The Veteran did not mention the 
disabilities at issue on his original application for 
compensation in July 1979 or on VA examination in September 
1979.  Private medical records from 1979 to 1990 are negative 
for any diabetic or cardiovascular diagnosis.  On the history 
and physical examination section of a July 2003 private 
hospitalization report, the Veteran noted a history of 
diabetes mellitus since 1989 and congestive heart failure 
since 1995.  Hypertension and diabetic foot ulcers were also 
noted.  Subsequent diagnoses and treatment of the diabetic 
and cardiovascular disabilities at issue are of record.  

Resolution of the issues of whether the Veteran's obesity was 
noted on entrance examination, if so, whether it was 
aggravated in service, and whether such obesity caused or 
aggravated the other disabilities at issue are not needed to 
decide the claim.  Service connection for obesity is denied 
on the grounds that it is not recognized by VA as an injury 
or disease or disability for which service connection may be 
granted on a direct basis.  

Obesity is a sign or symptom of disease or disability.  
Weight gain is considered in evaluating diseases such as 
Cushing's syndrome or various thyroid disorders.  In these 
instances, it is not obesity which is service connected, it 
is the underlying disease.  The Veteran was checked for a 
thyroid condition in service however, no condition was found.  
"Injury" is defined for VA purposes as "damage inflicted on 
the body by an external force."  Terry v. Principi, 340 F.3d 
1378, 1384 (Fed. Cir. 2003), citing Dorland's Illustrated 
Medical Dictionary 901 (29th Ed. 2000) (Dorland's).  Thus 
obesity caused by overeating is the result of the Veteran's 
own behavior, and as such is not an "injury" as defined for 
VA purposes.  "Disease" is defined as "any deviation from or 
interruption of the normal structure or function of a part, 
organ, or system of the body."  Terry, 340 F.3d at 1384, 
citing Dorland's at 511.  Obesity that is not due to an 
underlying pathology cannot be considered to be due to 
"disease," defined as "any deviation from or interruption of 
the normal structure or function of a part, organ or system 
of the body."  Id.  The body's normal storage of calories for 
future use represents the body working at what it is designed 
to do.  It is well settled that symptoms alone, without a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

A Veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. 
West, 12 Vet. App. 164, 166 (1999).  To be entitled to 
presumptive service connection for certain diseases 
associated with herbicide exposure, it must be established 
that the veteran actually served in-country.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

In this case, the Veteran concedes that he did not serve "on 
land" in the Republic of Vietnam, and his service personnel 
records do not note any in-country service.  Instead, the 
Veteran states that he was exposed to Agent Orange aboard 
ship.  However, there is no objective evidence of record, and 
the Veteran has identified none, which would establish his 
exposure to herbicides or that any of his diabetic or 
cardiovascular disabilities were caused by such exposure.  

The record also presents no basis to grant service connection 
for the diabetic and cardiovascular disabilities on a direct 
basis.  There is no objective medical evidence of record of 
the claimed disabilities during service, or that they became 
manifest to a compensable degree within the first year after 
the Veteran's discharge from service.  The first objective 
medical evidence that the Veteran has diabetes mellitus with 
residuals and cardiovascular disease was in 1989, many years 
after service.  The Veteran did not initiate this claim until 
2004, almost 25 years after service.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim).  Private medical records from separation from service 
in 1979 to 1990 are negative for diagnoses or treatment of 
the disabilities at issue.  There is no competent evidence of 
a nexus between the disabilities at issue and service.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999) (where there is 
assertion of continuity of symptomatology since service, 
medical evidence is still required to establish "a nexus 
between the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001).

Furthermore, no medical professional has provided competent 
medical evidence linking the disabilities at issue to any 
aspect of the Veteran's active service, to include his 
alleged exposure to herbicides in service.  The Veteran 
genuinely believes that his diabetic and cardiovascular 
disabilities were incurred in service.  The Veteran is 
competent to comment on his symptoms.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of his diabetic and cardiovascular 
disabilities and his views are of no probative value.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 


ORDER

Entitlement to service connection for obesity is denied.  

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for diabetic neuropathy is 
denied.

Entitlement to service connection for diabetic foot ulcers is 
denied.  

Entitlement to service connection for congestive heart 
failure is denied.

Entitlement to service connection for hypertension is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


